dismis.re                                                           



















COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH



NO. 2-08-414-CV



CARL GAVREL
	APPELLANT

 

V.



MARK LIEBERMAN, KATHLEEN LIEBERMAN, 			         APPELLEES

GEORGE ONZO, LAUREN YOUNG, 

JOHN DOE, AND SPANISH GARDENS 

CONDOMINIUM ASSOCIATION

----------

FROM THE 141
st
 DISTRICT COURT OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

We have considered the “Joint Motion To Dismiss Appeal As To Appellee Spanish Gardens Condominium Association.”  It is the court’s opinion that the motion should be granted; therefore, we dismiss the appeal of appellant Carl Gavrel as to appellee Spanish Gardens Condominium Association.  
See 
Tex. R. App. P.
 42.1(a)(2), 43.2(f).  This case shall hereafter be styled “
Carl Gavrel 
v. 
Mark Lieberman, Kathleen Lieberman, George Onzo, Lauren Young, and John Doe.
”

As between Gavrel and Spanish Gardens Condominium Association, each party shall bear their own costs of this appeal, for which let execution issue.



PER CURIAM	





PANEL:  WALKER, MCCOY, and MEIER, JJ.



DELIVERED:  May 7, 2009    

FOOTNOTES
1:See 
Tex. R. App. P.
 47.4.